DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to amendment received on 02/16/2021.
Claims 1 – 14 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 8, 9 and 12 - 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIU et al. (CN 104157068) in view of Frachon (9,116,018).


Claim(s) 1, 2, 5, 6, 8, 9 and 12 - 13  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LIU et al. (CN 104157068) in view of Frachon (9,116,018).
As to claim 1, LIU et al. (hereinafter LIU) discloses a magnetic sensor including a chip, a permanent magnet and a magnetizer comprising a magnetic field sensor element having a top, a bottom, and four sides (11); and a magnet (13) including a cavity (131), the cavity (131) defined by at least one interior surface of the magnet (13), the magnetic field sensor element (11) disposed in the cavity (131).

    PNG
    media_image1.png
    303
    485
    media_image1.png
    Greyscale

LIU fails to disclose that at least one of the four sides of the magnetic field sensor is not surrounded by the at least one interior surface of the magnet.  Frachon discloses a contactless magnetic sensor for measuring the angular or linear movement of a ferromagnetic target wherein the at least one of the four sides of the magnetic field sensor (3) is not surrounded by the at least one interior surface of the magnet (1), (Note Fig. 2). 

    PNG
    media_image2.png
    252
    325
    media_image2.png
    Greyscale

 Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of LIU in view of the teachings of Frachon wherein at least one of the four sides of the magnetic field sensor is not surrounded by the at least one interior surface of the magnet would reduce the size of the device and increase accessibility of the sensor.
As to claim 8, LIU discloses a magnetic sensor including a chip, a permanent magnet and a magnetizer comprising providing a magnet (13) including a cavity (131), the cavity (131) defined by at least one interior surface of the magnet (13); and arranging a magnetic field sensor element (11) in the cavity (131), the magnetic field sensor having a top, a bottom, and four sides. 

    PNG
    media_image1.png
    303
    485
    media_image1.png
    Greyscale

LIU fails to disclose that at least one of the four sides of the magnetic field sensor is not surrounded by the at least one interior surface of the magnet.  Frachon discloses a contactless magnetic sensor for measuring the angular or linear movement of a ferromagnetic target wherein the at least one of the four sides of the magnetic field sensor (3) is not surrounded by the at least one interior surface of the magnet (1), (Note Fig. 2). 

    PNG
    media_image2.png
    252
    325
    media_image2.png
    Greyscale

 Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of LIU in view of the teachings of Frachon wherein at least one of the four sides of the magnetic field sensor is not surrounded by the at least one interior surface of the magnet would reduce the size of the device and increase accessibility of the sensor.
As to claims 2 and 9, LIU discloses that the magnetic field sensor element is a Hall-effect type sensor (11).
As to claims 5 and 12, LIU discloses that the cavity (131) is defined by at least two interior surfaces of the magnet (13).
As to claims 6 and 13, LIU discloses that the cavity (131) is defined by at least three interior surfaces of the magnet (13).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 - 4 and 10 - 11  is/are rejected under 35 U.S.C. 103 as being unpatentable over LIU et al. (CN 104157068) in view of Frachon (9,116,018) as applied to claims 1 and 8 above, and further in view of Carpenter et al. (2015/0346681).
As to claims 3 - 4 and 10 - 11, LIU discloses that the magnet (13) and the cavity (131) is disposed in an end surface of the magnet (13), the magnetic field sensor element (11) disposed in the cavity (131) such that a top surface of the magnetic field sensor element (11) is planar with an exposed surface portion of the end surface of the magnet (13).  LIU and Frachon fails to explicitly disclose that the magnet is a cylindrical magnet or a rectangular cuboid (claim 4 and 11).  Carpenter et al. (hereinafter Carpenter) discloses a rotatable shaft wherein a first and a second magnet are connected to the shaft wherein the magnet may be a cylindrical magnet or a rectangular cuboid [0042, Magnet may be any suitable size or shape so as to be detectable by a magnetic sensor.  For example, magnet may be .
Claim 7 and 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over LIU et al. (CN 104157068) in view of Frachon (9,116,018) as applied to claims 1 and 8 above, and further in view of Ramesh (2012/0293115).
As to claims 7 and 14, LIU and Frachon fails to explicitly disclose that the magnetic field sensor element is adhesively attached to at least one surface of the cavity.  However, Ramesh discloses an induction sensor wherein that the magnetic field sensor element (12) is adhesively attached to at least one surface (30) [0032].  Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of LIU in view of the teachings of Frachon and further in view of the teachings of Ramesh such that to secure the sensor to the structure with any fixation .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 - 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REENA AURORA whose telephone number is (571)272-2263.  The examiner can normally be reached on M-F: 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private 






/REENA AURORA/Primary Examiner, Art Unit 2858